DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 10/27/2021 has been entered. 

Response to Arguments

Applicant's submission filed 10/27/2021 has been fully considered.  The combination of applicant’s amendments to the claims and arguments regarding the 101 rejection are persuasive, and the rejections have been withdrawn.  In particular, the amendments introduce additional elements that are sufficient to amount to significantly more than the judicial exception, and shift the focus of the invention to a method of blood flow imaging and not a diagnostic method.  Applicant’s amendments to the claims have overcome the 103 rejection of record.  In particular, Hoekstra alone or in combination with van der Veldt do not teach the two active method steps of (1) overfilling a bolus conduit having a defined volume with a liquid solution of a radiopharmaceutical having an unvarying radioactivity profile throughout the volume of the bolus conduit, and (2) holding the liquid solution having the unvarying radioactivity profile throughout the volume of the bolus conduit in the bolus conduit for a holding time until a desired radioactivity concentration is attained, as now required by the independent claim.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

(a) Claims 1 - 4 have been cancelled.  
	[Note: the claims are directed to a non-elected invention made without traverse, and the claims are not eligible for rejoinder. MPEP 821.]

(b) Claim 5 has been amended as follows:
In claim 5, the 7th line of the claim, the phrase “SPECT (photon emission computed tomography)” has been replaced with the phrase --SPECT (single photon emission computed tomography)--.  
[Note: this amendment is to correct a clear typographical error in defining the acronym, and support for the amendment is found on page 1, line 28, of the specification as filed.]


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the two active method steps of (1) overfilling a bolus conduit having a defined Clin. Cancer Res. 8: 2109-2115; “Hoekstra”).  However, while Hoekstra teaches administering H215O as a bolus injection using an automated injector, Hoekstra alone or in combination with the prior art provide no rationale to additionally include the two active method steps now required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618